59 So.3d 251 (2011)
Robert CLEMONS, Petitioner,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, State of Florida, et al., Respondents.
No. 1D10-4447.
District Court of Appeal of Florida, First District.
March 30, 2011.
Robert Clemons, pro se, Petitioner.
Jerry Curington, General Counsel, Department of Children and Families, and Gregory D. Venz, Assistant General Counsel, Tallahassee, for Respondent Department of Children and Family Services; Pamela Jo Bondi, Attorney General, and Edward C. Hill, Jr., Assistant Attorney General, Tallahassee, for Respondent State of Florida.
PER CURIAM.
DENIED. See Munn v. Florida Parole Commn., 807 So.2d 733 (Fla. 1st DCA 2002).
WOLF, WEBSTER, and ROBERTS, JJ., concur.